Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28, 30-37, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Smet (2016/0286728).


[AltContent: textbox (Transverse lateral support element; the second sieve end and the first sheet end being fixedly coupled to the lateral support element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow][AltContent: textbox (Sieve with upstream (1st) and downstream (2nd) ends)][AltContent: arrow]
    PNG
    media_image1.png
    235
    56
    media_image1.png
    Greyscale

[AltContent: textbox (Sheet with upstream (1st) a downstream (2nd) ends )]
[AltContent: arrow][AltContent: textbox (Transverse members)][AltContent: arrow]
    PNG
    media_image2.png
    513
    779
    media_image2.png
    Greyscale


“[0062] The lower sieve 19 is supported by the lower shoe 41, that also supports suspended beneath lower sieve 19 the clean grain sheet 21 and the tailings sheet 23.”

21. A sieve assembly for use in a crop processing system of an agricultural harvester, the sieve assembly comprising: 
a sieve extending along a length defined between a first sieve end and a second sieve end, the sieve configured to process a flow of crop material, the sieve defining a plurality of openings through which cleaned crop material of the flow of crop material is directed (marked up; par. 70); 
a crop material sheet extending along a length defined between a first sheet end and a second sheet end, the crop material sheet configured to receive the cleaned crop material directed through the plurality of openings of the sieve, the crop material sheet transporting the cleaned crop material towards a separate component of the crop processing system (marked up; par. 72; fig 5); and 
at least one support element directly coupled between the sieve and the crop material sheet, the at least one support element structurally connecting the sieve to the crop material sheet (marked up), 
wherein the at least one support element comprises a lateral support element directly coupled between the sieve and the crop material sheet, the lateral support element extending substantially transverse to the flow of crop material along the sieve (marked up; although, the cross section at the connected ends is only shown from the side, however the support members are substantially similar to the upper / lower sieve supports, marked up).

22. The sieve assembly of claim 21, wherein the first sieve end corresponds to an upstream end of the sieve (marked up) and the second sieve end corresponds to a downstream end of the sieve (marked up) relative to the flow of crop material, and
wherein the first sheet end corresponds to an upstream end of the crop material sheet and the second sheet end corresponds to a downstream end of the crop material sheet relative to a flow of the cleaned crop material (marked up), 
the second sieve end and the first sheet end being fixedly coupled to the lateral support element (marked up).

23. The sieve assembly of claim 22, wherein a gap is defined between the second sieve end of the sieve and the first sheet end of the crop material sheet, the lateral support element being positioned relative to the sieve and the crop material sheet such that the lateral support element extends across the gap along a lateral width of the sieve assembly (marked up).

[AltContent: textbox (a lower side of the sieve contacts a top side of the lateral support element)][AltContent: textbox (an upper side of the crop material sheet contacts a bottom side of the lateral support element)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    235
    56
    media_image1.png
    Greyscale

24. The sieve assembly of claim 21, wherein a lower side of the sieve contacts a top side of the lateral support element and an upper side of the crop material sheet contacts a bottom side of the lateral support element (marked up).


[AltContent: textbox (at least one vertical support element coupled directly between the sieve and the crop material sheet)][AltContent: arrow]
    PNG
    media_image2.png
    513
    779
    media_image2.png
    Greyscale



25. The sieve assembly of claim 21, wherein the at least one support element further comprises at least one vertical support element coupled directly between the sieve and the crop material sheet (marked up).

26. The sieve assembly of claim 25, wherein the at least one vertical support comprises a plurality of vertical support elements coupled between the sieve and the crop material sheet, the plurality of vertical support elements being spaced apart along a lateral width of the sieve assembly (shown/taught above).

27. The sieve assembly of claim 26, wherein the lateral width is defined between a first lateral side of the sieve assembly and a second lateral side of the sieve assembly, the plurality of vertical support elements comprising a first side support element extending vertically between the sieve and the crop material sheet along the first lateral side of the sieve assembly and a second side support element extending vertically between the sieve and the crop material sheet along the second lateral side of the sieve assembly (the sidewalls 54, 56 meet the claimed definition).

28. The sieve assembly of claim 27, wherein the first and second side support elements are configured to at least partially enclose a lateral interior space defined between the first and second lateral sides of the sieve assembly (fig 4).

[AltContent: textbox (the first angle differing from the second angle )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    235
    56
    media_image1.png
    Greyscale

30. The sieve assembly of claim 21, wherein the crop material sheet includes a first angled section and a second angled section, the first angled section being oriented at a first angle relative to a reference plane and the second angled section being oriented at a second angle relative to the reference plane, the first angle differing from the second angle (marked up).

The following combinations claims are already addressed above, unless otherwise noted:

31. A crop processing system of an agricultural harvester, the crop processing system comprising: a crop delivery apparatus; a storage tank configured to receive a flow of cleaned crop material from the crop delivery apparatus (par. 7, 10, 13, 60, 77); and 
a sieve assembly positioned upstream of the crop delivery apparatus relative to the flow of cleaned crop material, the sieve assembly comprising: 
a sieve extending between a first sieve end and a second sieve end, the sieve configured to process a flow of crop material, the sieve defining a plurality of openings through which the flow of cleaned crop material is directed, 
a crop material sheet extending between a first sheet end and a second sheet end, the crop material sheet configured to receive the flow of cleaned crop material directed through the plurality of openings of the sieve, the crop material sheet transporting the flow of cleaned crop material towards the crop delivery apparatus, and 
at least one support element directly coupled between the sieve and the crop material sheet, the at least one support element structurally connecting the sieve to the crop material sheet; 
wherein the crop delivery apparatus is configured to transport the flow of cleaned crop material received from the sieve assembly to the storage tank of the agricultural harvester (par. 7, 10, 13, 60, 77), 
wherein the at least one support element comprises a lateral support element directly coupled between the sieve and the crop material sheet, the lateral support element extending substantially transverse to the flow of crop material.

32. The crop processing system of claim 31, wherein the first sieve end corresponds to an upstream end of the sieve and the second sieve end corresponds to a downstream end of the sieve relative to the flow of crop material, and wherein the first sheet end corresponds to an upstream end of the crop material sheet and the second sheet end corresponds to a downstream end of the crop material sheet relative to the flow of cleaned crop material, the second sieve end and the first sheet end being fixedly coupled to the lateral support element (cl. 22).

33. The crop processing system of claim 32, wherein a gap is defined between the second sieve end of the sieve and the first sheet end of the crop material sheet, the lateral support element being positioned relative to the sieve and the crop material sheet such that the lateral support element extends across the gap along a lateral width of the sieve assembly (cl. 23).

34. The crop processing system of claim 31, wherein a lower side of the sieve contacts a top side of the lateral support element and an upper side of the crop material sheet contacts a bottom side of the lateral support element (cl. 24).

35. The crop processing system of claim 31, wherein the at least one support element further comprises at least one vertical support element coupled directly between the sieve and the crop material sheet (cl. 25).

36. The crop processing system of claim 35, wherein the at least one vertical support comprises a plurality of vertical support elements coupled between the sieve and the crop material sheet, the plurality of vertical support elements being spaced apart along a lateral width of the sieve assembly (cl. 26).

37. The crop processing system of claim 36, wherein the lateral width is defined between a first lateral side of the sieve assembly and a second lateral side of the sieve assembly, the plurality of vertical support elements comprising a first side support element extending vertically between the sieve and the crop material sheet along the first lateral side of the sieve assembly and a second side support element extending vertically between the sieve and the crop material sheet along the second lateral side of the sieve assembly, the first and second side support elements being configured to at least partially enclose a lateral interior space defined between the first and second lateral sides of the sieve assembly (cl. 27, 28).

39. The crop processing system of claim 31, wherein the crop material sheet includes a first angled section and a second angled section, the first angled section being oriented at a first angle relative to a reference plane and the second angled section being oriented at a second angle relative to the reference plane, the first angle differing from the second angle (cl. 30).

The following sub-combinations claim is already addressed above, unless otherwise noted:

40. A sieve assembly for use in a crop processing system of an agricultural harvester, the sieve assembly comprising: 
a sieve extending between a first sieve end and a second sieve end, the sieve configured to process a flow of crop material, the sieve defining a plurality of openings through which a flow of cleaned crop material is directed; 
a crop material sheet extending between a first sheet end and a second sheet end, the crop material sheet configured to receive the flow of cleaned crop material directed through the plurality of openings of the sieve, the crop material sheet transporting the flow of cleaned crop material towards a separate component of the crop processing system; and 
a lateral support element directly coupled between the sieve and the crop material sheet, the lateral support element extending substantially transverse to the flow of crop material, 
wherein the sieve and the crop material sheet are coupled together by the lateral support element such that the sieve assembly is installable within and removable from the agricultural harvester as a unitary assembly (par. 76).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Smet (2016/0286728).

De Smet teaches the claimed invention, except as noted:

[AltContent: textbox (at least one interior support element extending vertically between the 1st & 2nd side support elements)][AltContent: arrow]
    PNG
    media_image2.png
    513
    779
    media_image2.png
    Greyscale


29. The sieve assembly of claim 27, wherein the plurality of vertical support elements further comprises at least one interior support element extending vertically between the sieve and the crop material sheet (not shown) at a location between the first and second side support elements.
38. The crop processing system of claim 37, wherein the plurality of vertical support elements further comprises at least one interior support element extending vertically between the sieve and the crop material sheet (not shown) at a location between the first and second side support elements.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. 
In this case, the Examiner adds a similar interior vertical support element, as shown between the clean grain and tailings sheets (shown above).
It is extremely well known to add walls, dividers, support walls in a sieve assembly to yield the predictable result of increasing strength of the structure. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional wall between the sheet & the lower sieve of De Smet, in order to increase strength of the sieve assembly.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Smet (2016/0286728), in view of Alm (4480643).

De Smet teaches the claimed invention as outlined above, however the cross / transverse lateral support is not shown in greater detail.

However, Alm shows in greater detail the transverse / cross support at the ends of the sieve and material sheet:

[AltContent: textbox (a lateral support element (baffle / plate) directly coupled between the sieve and the crop material sheet, the lateral support element extending substantially transverse to the flow of crop material)][AltContent: arrow]
    PNG
    media_image3.png
    281
    464
    media_image3.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sieve and sheet of De Smet with the teachings of Alm, because it would not have been outside the skill that in order to support and couple the sieve and grain sheet, to one skilled using sound engineering judgement, a variety of well knowns means would be chosen from: plate, truss, beam etc.., and in addition would deflect (baffle) any cross contamination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Adamson et al (2015/0087364) teaches that an elongate transverse / cross support member between the vertical side walls has been known (see in fig 3, ref. 304).

Farley et al (2013/0172057) teaches in figs 4, 5, a cross / transverse support member directly coupling the lower sieve and clean grain sheet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671